 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIE CLYDE WEST,                                 No. 2:17-CV-2076-KJM-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    SPEARMAN,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s motion for

19   an extension of time (Doc. 17) to file a traverse. Good cause appearing therefor, the request is

20   granted. Petitioner may file a traverse within 30 days of the date of this order.

21                  IT IS SO ORDERED.

22

23

24   Dated: October 11, 2018
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
